                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION



UNITED STATES OF AMERICA

V.                                             CR117-067

ALAJUWON RASHAD CHANCE




                ORDER ON MOTION FOR LEAVE OF ABSENCE


      DANNY L. DURHAM having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9
have been complied with, and no objections having been received;
      IT IS HEREBY ORDERED THAT DANNY L.DURHAM be granted leave of

absence for the following periods; November 19, 2018 througih November 26,
2018; December 3,2018 through December 7,2018.
             /ST
      This /       day of November,2018.



                                        J. RANDJ^ HALL,CHIEF JUDGE
                                         UNITEMTATES DISTRICT COURT
                                         roUTHERN DISTRICT OF GEORGIA
